﻿The international community has welcomed the election of Mr. Salim of the United Republic of Tanzania to the presidency of this thirty-fourth session of the General Assembly with hope and satisfaction. As far as Africa is concerned, it is indeed proud, and I congratulate him. His election is a fitting tribute to a career which has been devoted largely to the noble cause of the emancipation of peoples, as typified by his brilliant chairmanship for a number of years of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples. It is a tribute also to his country, with which mine has excellent relations, and which has been making invaluable efforts on the ' 'front line'' for the triumph of justice and freedom. Lastly, it is a tribute to Mr. Salim's personal attributes of even-handedness, tact, good humour and constant goodwill.
270.	Niger, a founding member of the OAU, has never wavered, since its accession to sovereignty and its entry into the United Nations, from a code of conduct in keeping with group ethics and international law.
271.	Scrupulous respect for the rights of others is the corner-stone of our foreign policy. In fact we revere the principle that every nation has the inviolable right to choose the political, economic and social structures which best respond to the aspirations and nature of its people. By the same token, however, we demand similar respect for our historical values, and the same tolerance for our national options. This foreign policy, which categorically rejects any selectivity, justifies, among other things, the place my country occupies in the great family of non-aligned nations.
272.	Our non-alignment is dynamic and objective, free of any complicity or complacency. Our policy of co-operation with all countries stems from it; thus we are certain that that co-operation will exist within the framework of respect for our personality and will lead to the development of our mutual interests.
273.	This loyalty of Niger's in its international relations, and its conviction that a sense of balance must always prevail in the settlement of disputes and conflicts among States, have earned it the trust of its partners in the OAU and the esteem of most Members of this Assembly. This is something we appreciate, and which encourages us to persevere.
274.	However, while my country does not wish to preach, we cannot help reiterating our indignation that resolution 1514 (XV), of 1960, on the granting of independence to colonial countries and peoples, in certain respects continues to be flouted. Similarly, we find it scandalous that, at a time when there is constant talk everywhere about respect for human rights, the denial and neglect of the basic rights of the black majorities in southern Africa continue to be tolerated.
275.	My country, which for 16 years has constantly joined its voice to those of other members of the OAU to denounce and condemn that state of affairs, cannot but rejoice to see the entire international community reject the sham elections of 20 April 1979, which installed in Rhodesia a regime in the pay of the white minority Power.
276.	That is why, while reiterating our support for the Patriotic Front, we are following with interest the current London Conference, which we hope will lead to the final establishment of legality and so bestow upon the people of Zimbabwe their rights.
277.	With regard to Namibia, my country's position has been known for a long time. We have never spared our support for the courageous Namibian people and their fighting movement, SWAPO, which are struggling against South African colonialist and racist oppression. In this connexion, we wish to make it clear to the international community that as far as we are concerned, Walvis Bay is an integral part of Namibian territory.
278.	As for South Africa, everything has been said again for more than a quarter century about its loathe- some policy of apartheid. But we repeat once again that the Government of Pretoria would long ago have ceased flouting the international community had it not enjoyed outside support, whether overt or covert. On Niger's behalf, I can only launch an urgent appeal to all those countries which consider themselves friends of the continent of Africa and of African peoples, and who uphold and defend the concept of human rights, to put an end to such interference and duplicity as soon as possible.
279.	It is in the same spirit that we fervently hope that the other Members of the United Nations will work actively for the adoption of appropriate measures in accordance with the relevant provisions of our many resolutions, recommendations and other solemn declarations in order to put an end to colonialism, apartheid and racial discrimination in southern Africa.
280.	It is also fitting to pay a warm tribute to the front-line countries, which have borne and continue to bear a heavy share in the liberation struggle which, tragically, is today deprived of the leadership of one of its most courageous freedom-fighters, President Neto, who was prematurely snatched from our midst, and whose active militancy had given Africa one of its most rousing victories over colonialism and foreign domination.
281.	I would ask the fraternal delegation of Angola to accept this renewed expression of the deep compassion of the people and Government of Niger,
282.	I could not close this chapter without mentioning the volatile situation currently prevailing in Western Sahara, which, if we are not vigilant, may deteriorate into a serious conflict which could engulf our entire sub region. My Government believes that everything must be done to promote the advent of a new era of peace and fraternal co-operation in that sub region, in conformity with the resolutions adopted at the OAU Assembly in Monrovia, which, inter alia, called for recognition of the inalienable rights of the Saharan people to self-determination.
283.	Niger's geo-political situation and the historic relations, cultural as well as economic, which have always united us with Islamic peoples, explain why my country remains deeply concerned over the situation in the Middle East.
284.	In severing all relations with the Zionist State following the 1973 October War, all of Africa condemned Israel's policy of aggression and its occupation of Arab territories and Palestine. Unfortunately, that aggression and occupation continue, in disdain of the relevant resolutions of the General Assembly and the Security Council. Faithful to its principles, Niger will always stand firmly behind the Arab countries and the PLO in their just struggle to recover their occupied territories and to gain recognition for the Palestinian people's right to a homeland.
285.	For my country, no just and lasting solution to the Middle East problem could be conceived of without recognition of the inalienable right of the Palestinian people to a homeland; the immediate and unconditional withdrawal of Israel from all occupied Arab territories; the cessation of Zionist desecration of Jerusalem, which cannot be considered Israel's property; and full participation of the PLO, the sole and legitimate representative of the Palestinian people, in all negotiations aimed at restoring peace and security in the Middle East.
286.	Furthermore, my delegation wishes to express its deep concern at the escalation of Israeli aggression against Lebanon. Our Organization must urgently adopt the necessary measures to end such flagrant violation by Israel of the principles of the Charter and resolutions of our Organization.
287.	This year we have noted encouraging events in terms of the consolidation of international peace and the reign of harmony among nations. Among others, we wish to mention Panama's recovery of full sovereignty over the Canal and the establishment in Nicaragua of a regime that satisfies the profound aspirations of the Nicaraguan people.
288.	With regard to Asia, we wish to see in that part of the world, which has suffered from so many wars and so much destruction in the past, a new era of peace, in which its peoples and countries can work for reconstruction, as well as a better future for coming generations. I therefore wish to appeal most urgently to the major Powers to exercise wisdom and magnanimity so as to contribute to the realization of that noble objective.
289.	Many other subjects are the source of grave concern for our young nations, because they could hamper our efforts at building a worthy and stable national society. Disarmament is among those concerns. Indeed, over a year ago this Assembly held a special session devoted to disarmament, its tenth special session, which drew up a programme of action, including in particular measures for nuclear disarmament. My country, which took active part in that session's work, had an opportunity to express its views on that important question.  However, my delegation could not omit to mention here the lack of enthusiasm among militarily powerful countries at translating into action the commitments that they freely undertook at that historic session. That is why we favourably welcome—though without too much optimism— the signing by the USSR and the United States in Vienna of a second agreement on strategic weapons. Indeed, while the Treaty on the Limitation of Strategic Offensive Arms is a step in limiting armaments, it does not mark any de-escalation in the production and sophistication of nuclear weapons. The major Powers, as in the past, continue to cherish a fragile hope of maintaining peace in the world by cultivating terror.
290.	While attentive to the civil spirits of domination those same Powers, to ease their consciences, prefer to check up on the small countries whose primary concern is the exploitation of their national resources in conditions of peace and harmony. For our part,
"We have condemned unequivocally, wherever it seemed necessary to demonstrate this, not only proliferation but also the possession of nuclear weapons . . . . Our concern is over development."
That was the reply given by President Seyni Kountche on this subject to those who intimated that because Niger was a uranium-producing country it might shortly join the club of nuclear-weapon States. It that not clear proof of Niger's commitment to building a world of peace and prosperity in which man can live free from the obsession of a nuclear holocaust?
291.	After these few words on disarmament we naturally come to the problems of security. The people and Government of Niger spare no effort to establish and consolidate with their neighbours in the countries of the sub region a peaceful climate of understanding and harmony, an atmosphere of peace that will be both an earnest and a guarantee of our common desire to ensure for our peoples the necessary tranquillity and stability for their economic and social development.
292.	It is in that context that we have made efforts on behalf of Chad, a country which, like ours, shares the concerns of a developing country, a Sahelian landlocked developing country. Its peoples, like ours, has suffered from implacable droughts and in recent years has known regrettable internal turmoil and fratricidal struggles which have compromised their ideal of building a united and prosperous nation of Chad. However, today we are proudly and with relief witnessing in that brotherly and friendly country the beginning of a real labour of national pacification and a dynamic and evolutionary process of reconciliation and reconstruction.
293.	Those results were recalled by President Seyni Kountche in the following statement to the Conference of non-aligned countries at Havana:
"We must draw on the goodwill of which there is no lack in conducting negotiations of reconciliation; because it is harmony, mutual aid and constructive co-operation we need to solve our development problems. It is on the confusion of our enemies that we should erect the city of our solidarity, not over the ruins or the corpses of some of us,"
294.	Thus, as in the case of Chad, my country will spare no effort to bring about peace and unity among peoples and harmony and solidarity among brothers who may be temporarily divided by conflicts. In this we shall act with strict respect for sovereignty and national identity and without any selfish or vainglorious motives; because our country and people love peace and are jealous of their sovereignty and intransigent when it comes to their security. Naturally, what they wish for themselves they also wish for others.
295.	The thirty-fourth regular session of the United Nations General Assembly is beginning its work in the midst of a sombre world economic context. Years of efforts have been devoted to bringing about better order and justice in international economic relations, but we are not yet able to see light at the end of the tunnel. The world economy is experiencing a serious crisis which can be attributed to the inability of developed countries to overcome their internal difficulties. In their confusion those countries increase their protectionist measures, thus accentuating the imbalance in world trade and in the international monetary and financial system.
296.	It is that egocentric attitude of advanced countries, leading to a hardening of their position in international economic negotiations, which undermined the results of the fifth session of UNCTAD and led to conclusions that fell short of the minimum acceptable to the vast majority of the participating States. The eighth session of the Third United Nations Conference on the Law of the Sea suspended its work some weeks ago without any notable progress to justify the long months of negotiation.
297.	The results obtained after many years of cooperation and dialogue are all too eloquent: the rich become richer and the poor remain poor; the gap widens hopelessly between the nations although they are linked by constant interaction in many spheres, within the framework of an anachronistic international division of labour.
298.	Africa's position in this whirlwind of distress is, unfortunately, well known: our continent, the cradle of mankind, which symbolizes the hopes and failures of our world, is experiencing more dramatically than any other region the conflicting effects of development ill- adapted to its environment; it still has 18 of the poorest countries in the world.
299.	The gross national product throughout Africa represents only 2.47 per cent of the world product. At an average of $365 per capita, Africa's annual income is the lowest in the world and infant mortality reached the record level of 137 per 1,000 in 1978. There is still in Africa only one physician for 25,000 inhabitants.
300.	The facts show that today, after 20 years of political independence, the African economy is still under-developed: low per capita incomes, an excessively large rural population, a low level of productivity, an economy dependent on only a few primary commodities and directed towards un-remunerative exports, a complete split between traditional and modern sectors of production, a high percentage of illiteracy.
301.	These results are scandalous and repugnant: thousands of human beings still die of hunger while others have too much. Humanity is suffering from an imbalance which can be overcome only if there is political determination to triumph. For the establishment of a new international economic order is a stroke of luck for the industrialized countries, since their economies, very often affected by acute supply problems, cannot be restructured without the development of the developing countries.
302.	In addressing myself to the representatives of my sister nations of Africa, I wish to recall the pledge of our respective peoples to make our Africa a haven of peace, harmony and well-being. These noble objectives can be attained if we undertake the patient construction of integrated economic regional entities.
303.	These noble objectives, I should like to stress, can be attained only if, in spite of our enormous potential, brought to fruition by our own efforts and our creative imagination, our Africa continues to depend more on external influences than on itself. In this connexion, the Assembly of the OAU in Monrovia, which brought together in July important African researchers, leaders and leading African economists, is a positive contribution to the definition of a global strategy within the context of a future structural improvement of African economies and societies. I wish to congratulate those researchers and also the OAU and ECA on their initiative and their militant fervour in accomplishing their task.
304.	Those were the few remarks we wanted to make on the world economy in general, and the situation in Africa in particular. It is up to our Organization, on the basis of repeated statements of intentions—which have unfortunately remained dead letters—urgently to envisage ways and means necessary to ensure that our intentions take specific form.
305.	The problems of development are many and dis-quieting. Niger, the link between the African and the Arab worlds, considers that the question of dissemination of information among peoples is an essential component among development priorities. Therefore we must study the means of ensuring a well-balanced and continuous dissemination of information among our countries.
306.	My Government is pleased to see that the problem of information today is a basic concern in the United Nations and in certain specialized agencies, particularly UNESCO. We are pleased that the last General Conference of UNESCO, held in Nairobi, devoted a major part of its discussions to that question and, in collaboration with the Committee to Review United Nations Public Information Policies and Activities is working towards the establishment of a new world information order.
307.	Along the same lines, my delegation wishes to express the hope that the international Conference on the distribution of radio frequencies, which is being held in Geneva, will meet the hopes which our young nations have placed in it, that justice and the need for balance and harmony in the international mechanism for the broadcasting and reception of information will inform the work of the participants.
308.	On behalf of my Government, I wish to express our pleasure at seeing the admission of Saint Lucia as the one hundred fifty-second Member of the United Nations. In welcoming this new State to our family, we receive an independent and sovereign nation which shares with us the ideals and principles embodied in the Charter.
309.	This opportunity given to the thirty-fourth session of the General Assembly to work for the progress of the Organization towards the aim of universality makes it appropriate for me to proclaim once again the commitment of Niger, its people and its Government to the decisive and highly appreciated contribution of the United Nations and its specialized agencies to the building of a world of solidarity, justice and equality among peoples and to the establishment of a new era of peace and co-operation among nations.
310.	In this connexion, I wish to greet the Secretary- General of the United Nations, Mr. Kurt Waldheim, whose competence, dynamism and devotion to the service of our common cause evoke in us feelings of profound admiration and esteem. He may be assured of the confidence and support of my Government in the accomplishment of his important and noble task.
311.	At this crucial time, when the United Nations is committed resolutely to waging a collective struggle to ensure for mankind a world of order, justice, peace and security, I wish to assure this Assembly of the unswerving commitment of Niger and its President to working tirelessly to promote a better balance in international relations and thus to fulfil the lofty dream of our shared destiny.